RENDERED: MAY 7, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1032-MR

DEMARKUS TRAMBER                                                     APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE A.C. MCKAY CHAUVIN, JUDGE
                      ACTION NO. 15-CR-001328-5


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: In this post-conviction appeal, Demarkus Tramber,

proceeding pro se, seeks review of the Jefferson Circuit Court’s order denying his

motion to vacate, set aside, or correct his sentence pursuant to Kentucky Rules of

Criminal Procedure (RCr) 11.42. Following a jury trial, he had been convicted of

murder, first-degree assault, and four counts of first-degree wanton endangerment,
and he entered into a sentencing agreement of twenty years’ imprisonment, which

included a waiver of his right to appeal his conviction. We vacate and remand.

            We shall rely upon the recitation of the facts as set forth in the opinion

of the Supreme Court of Kentucky in the direct appeal of one of Tramber’s co-

defendants, William McLemore:

                  On August 27, 2014, Destin “Blair” Lindsay was
            shot on Saint Louis Avenue. McLemore later told
            Sergeant Scott Beatty of the Louisville Metro Police that
            he had been “up the street” on Saint Louis at the time of
            the shooting. According to Michael Dunn, an
            acquaintance of Lindsay and McLemore, an ongoing
            “beef” between Saint Louis and Market Street led to
            Lindsay’s shooting.

                   There are many varying accounts of the events
            which took place after Lindsay’s shooting. Dunn said he
            met up with McLemore and three other men at the park
            on Saint Louis and the five men decided to retaliate for
            Lindsay’s shooting. He said McLemore and two of the
            other men said they knew who had shot Lindsay. Dunn
            said they walked to 37th Street and approached a house
            and the other four opened fire. According to Dunn, he
            pulled the trigger on his own gun several times, but it did
            not fire.

                  Trey Anderson, one of the other men Dunn said he
            met up with in the park, provided a different version of
            events. According to Anderson, when he arrived at the
            Saint Louis Park after Lindsay had been shot, Dunn was
            already there. He said he did not see either McLemore or
            Demarkus Tramber (one of the other men identified by
            Dunn). Anderson said he drove down 37th Street with
            Dunn and Duwan Mason (another of the men identified
            by Dunn) and parked. A second car parked behind him.
            Anderson said he remained with the vehicles while the

                                        -2-
others got out. According to Anderson, he did not know
the identity of the individuals in the other car. Dunn and
Mason returned to Anderson’s car shortly after he heard
gunshots. Anderson said he knew McLemore, but he did
not name him as one of the individuals involved in the
shooting.

       According to Cierra Twyman, she was sitting on
the porch with her boyfriend, the couple’s daughter,
Ne’Riah, and her boyfriend’s brothers when she saw a
group of men approach. She heard them talking to one
another and then heard gunshots. Twyman was shot, as
was her sixteen-month-old daughter, Ne’Riah. Ne’Riah
did not survive the gunshot wound to the torso she
sustained.

       Damion Thompson, Twyman’s cousin, testified he
saw McLemore, Anderson, and a third man get out of a
car on the comer of Market Street and 37th Street. He
indicated that McLemore told him he was “ready to go
handle something and shoot back out.” Thompson heard
gunshots around thirty seconds later. Thompson
identified McLemore and Anderson by photograph and
then later identified McLemore in court, though he said
he did not personally know the two, but had seen them a
few times in the past.

       On September 6 Cedric Weaver was cited for
trafficking. During his discussion with police, Weaver
said he had seen the shooting that led to Ne’Riah Miller’s
death on August 27. He said that on the day of
Ne’Riah’s shooting, he had been sitting on a porch with
Dujuan “Budda” Simonton. He said he saw a group of
people walk down Market Street and ask people if they
were “from Market.” When someone responded in the
affirmative, the men pulled out their guns and started
shooting. According to Weaver, he saw both McLemore
and Tramber shooting at people “a couple houses down
from Na’Rhiah’s home.” Weaver claimed Simonton was
in the house when the shots were fired.

                           -3-
                  Simonton would later deny any recollection of
             where he was on the day of the shooting, and deny seeing
             Weaver on that day.

                    On September 11, 2014, McLemore was jointly
             indicted with Tramber for one count of murder, one
             count of first-degree assault, ten counts of attempted
             murder, and nine counts of first-degree wanton
             endangerment. Both McLemore and Tramber were then
             jointly re-indicted for the same offenses along with
             Anderson, Dunn, and Mason in a superseding indictment.

                    Anderson and Dunn both entered plea agreements
             with the Commonwealth that required them to “testify
             truthfully in any proceeding related to his co-
             defendants.” McLemore, Mason, and Tramber all
             proceeded to trial and all three were convicted of murder,
             first-degree assault, and four counts of first-degree
             wanton endangerment. Tramber waived his right to
             directly appeal and was sentenced separately. McLemore
             and Mason were each sentenced to thirty-five years’
             imprisonment. This case involves McLemore’s appeal
             from those convictions.

McLemore v. Commonwealth, 590 S.W.3d 229, 232-33 (Ky. 2019). We note that

McLemore’s and Mason’s thirty-five-year sentences were affirmed by the Supreme

Court on direct appeal. Id. at 245; Mason v. Commonwealth, No. 2018-SC-0044-

MR, 2020 WL 1290429 at *10 (Ky. Feb. 20, 2020).

             On June 17, 2019, Tramber filed a pro se motion to vacate his

sentence and be released from custody pursuant to RCr 11.42, citing ineffective

assistance of counsel. In his motion, Tramber raised the following grounds and

sought relief as requested in the parentheticals at the end of each item:

                                         -4-
1) His trial counsel did not move the court to withdraw the sentencing

   agreement, against his request (requested appointment of counsel and an

   evidentiary hearing as his conversation with his attorney could not be refuted

   by the record; a new trial; and release from custody);

2) He was denied his right to appeal his conviction when his counsel refused to

   file a notice of appeal to challenge the validity of the sentencing agreement

   (requested an appeal “other than a direct appeal of his conviction” and

   appointment of counsel);

3) His counsel was ineffective in failing to object to the prosecutor’s comments

   on the credibility of two witnesses, Michael Dunn and Trey Anderson

   (requested reversal of conviction and sentence; a new trial; release from

   custody; or for appointment of counsel and an evidentiary hearing);

4) His counsel was ineffective in requesting a curative instruction, rather than

   moving for a mistrial, when the trial court informed the jury that Tramber

   had been in custody when a witness had been shot (requested a new trial or

   an evidentiary hearing and appointment of counsel);

5) His counsel was ineffective in failing to impeach a witness with prior

   testimony (no requests); and




                                      -5-
   6) His counsel was ineffective in failing to object to the prosecutor’s attempt to

      define reasonable doubt during opening statements (requested a new trial but

      no evidentiary hearing because he stated the record supported his allegation).

             By order entered June 21, 2019, the circuit court denied Tramber’s

motion, finding that his arguments lacked a factual basis or legal merit: Tramber

failed to show that his attorney’s representation fell below an objective level of

reasonableness in violation of Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052, 80 L. Ed.2d 674 (1984); the grounds could or should have been raised on

direct appeal; or the grounds did not come within the purview of RCr 11.42. In

addition, the court denied Tramber’s motions for appointment of counsel and for

an evidentiary hearing. This appeal now follows.

             This Court’s standard of review in an RCr 11.42 post-conviction

action is well-settled in the Commonwealth. To establish a claim for ineffective

assistance of counsel, a movant must meet the requirements of a two-prong test by

proving that: 1) counsel’s performance was deficient, and 2) the deficient

performance prejudiced the defense. Strickland, supra; accord Gall v.

Commonwealth, 702 S.W.2d 37 (Ky. 1985), cert. denied, 478 U.S. 1010, 106 S. Ct.

3311, 92 L. Ed. 2d 724 (1986). Pursuant to Strickland, the standard for attorney

performance is reasonable, effective assistance. The movant bears the burden of

proof and must show that his counsel’s representation fell below an objective


                                         -6-
standard of reasonableness. In doing so, the movant must overcome a strong

presumption that counsel’s performance was adequate. Jordan v. Commonwealth,

445 S.W.2d 878, 879 (Ky. 1969); McKinney v. Commonwealth, 445 S.W.2d 874,

878 (Ky. 1969). Furthermore, “a court must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance;

that is, the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘might be considered sound trial strategy.’”

Strickland, 466 U.S. at 689, 104 S. Ct. at 2065. If an evidentiary hearing is held,

the reviewing court must determine whether the lower court acted erroneously in

finding that the defendant below received effective assistance of counsel. Ivey v.

Commonwealth, 655 S.W.2d 506, 509 (Ky. App. 1983). See also Haight v.

Commonwealth, 41 S.W.3d 436, 441-42 (Ky. 2001), overruled on other grounds

by Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009).

             The first issue we shall address is Tramber’s allegation that his trial

counsel failed to file a motion to withdraw the sentencing agreement, depriving

him of representation related to the penalty phase. At the conclusion of the guilt

phase of the trial, Tramber decided to accept the Commonwealth’s offer of a

twenty-year sentence and forego sentencing by a jury in exchange for the waiver of




                                         -7-
his right to appeal his conviction.1 The court conducted a colloquy that day, noting

that based upon the jury’s verdict, Tramber was facing a best case scenario of

twenty years’ imprisonment and a worst case scenario of life imprisonment. The

court accepted Tramber’s decision to agree to the offer and sentenced him to

twenty years’ imprisonment.

               Tramber claims in his RCr 11.42 motion and in his appellate brief that

his decision to accept the Commonwealth’s offer was based upon what his trial

counsel told him would happen if he refused the deal. Tramber’s version of what

took place, as set forth in his RCr 11.42 motion, is as follows:

               Prior to sentencing, Tramber’s attorney came to the
               holding area to see him. He informed Tramber that the
               Commonwealth was offering him a deal in lieu of jury
               sentencing. Tramber refused because he did not want to
               give up his right to appeal his case. His attorney told him
               that he would not represent him at sentencing and that he
               was fortunate that he even finished the trial, due to his
               family not paying all the money he was owed.

                      [Tramber’s attorney] hold him “look, take the deal
               and I will forgive the debt. I will also represent you at
               sentencing, free of charge. That will be less stress on
               your mom[.]” Tramber, who was concerned about his
               mom’s health and stress level about the money, took the
               deal on those terms. He was told not to mention this to
               the judge and to just answer the questions.
1
 Neither the sentencing agreement nor the final judgment is included in the record on appeal.
The certified record in this case begins with a December 19, 2017, order denying Tramber’s
motion for Kentucky Rules of Civil Procedure (CR) 60.02 relief. There is a note at the
beginning of the record that the rest of the case was at the Supreme Court with a co-defendant’s
appeal. Based upon our review of the colloquy, the agreement specifically included a waiver of
Tramber’s right to directly appeal his conviction.

                                               -8-
                       The colloquy was conducted between the court and
                 Tramber and his deal was accepted. Counsel tried to get
                 Tramber to waive final sentencing, on the record, even
                 though he told him he would represent him at that
                 proceeding. Tramber refused.

                        Prior to that date, Tramber learned that he could
                 withdraw from that agreement and wished to have his
                 direct appeal, as he changed his mind after hearing from
                 a legal aide in the jail, the significance of his appeal and
                 what the Court could do, should they find an error.

                        He informed his attorney of his wishes and counsel
                 reminded him of the deal “they” entered and why he
                 forgave the debt. He also reminded him of what the
                 judge said and that there was nothing he could do, there
                 was NO appeal of any kind. That was the conclusion of
                 the proceedings and one of the last times he [saw] his
                 attorney.

Later in the motion, Tramber continued:

                 Prior to final sentencing on April 25, 2017,[2] Tramber
                 had decided that he no longer wanted to accept the
                 Commonwealth’s offer and he now wanted to pursue
                 regular sentencing.

                        He contacted his attorney and relayed his wishes,
                 that he wanted to withdraw his sentencing agreement.
                 Although he [saw] his Co-defendants get more time than
                 he did with the agreement, he realized the impact of what
                 he had done and what he really gave up, by entering into
                 the “Sentencing Agreement.” Tramber had it explained
                 to him, the impact of waiving his right to appeal, by a
                 resident Legal [Aide] located in the jail.



2
    The final sentencing hearing was held on April 28, 2017.

                                                -9-
                     Tramber’s attorney told him “No matter what you
             want at this point, [there’s] nothing we can do. Besides, I
             told you that your family still had not paid the other
             $5000 Dollars [sic] owed and my kindness had already
             extended far enough.” “Also, you & I had an agreement
             that if you took the deal I would waive the money owed
             and represent you at final sentencing, remember?”

                    Tramber instructed his attorney that he still wanted
             to withdraw the “Sentencing Agreement” despite the
             “understanding/deal[”] that they had made. Counsel
             simply stated that “look, Tramber, we’ll see, how about
             that?[”] Tramber did not hear from his attorney again
             until April 27, 2017 which was one day before Court.
             His attorney instructed him that if he mentioned this
             “Withdraw crap” the judge had informed him he would
             not oblige the “Sentencing Agreement” and would give
             him 30 years. Tramber, still concerned about his appeal
             asked “So? Will I get my appeal back?” Counsel told
             him that he would not get it back and that they were all
             “lost, pursuant to the agreement.” Tramber contends that
             was the reason he did not mention it during his final
             sentencing on April 28, 2017.

             Based upon these allegations, Tramber contends that he was denied

counsel at a critical stage of the proceedings when his attorney refused to file a

motion to withdraw the sentencing agreement. He reminds the Court that it was

not the merits of the motion to withdraw for which he was seeking relief, but rather

from counsel’s failure to file the motion at all.

             In support of his argument, Tramber cites to the Supreme Court of

Kentucky’s opinion in Commonwealth v. Tigue, 459 S.W.3d 372 (Ky. 2015). In

this case, Tigue had entered into a pre-trial guilty plea agreement with the


                                          -10-
Commonwealth, after which he expressed to his appointed counsel and the court

that he wished to withdraw his plea and proceed to trial. Tigue’s counsel did not

file a motion to withdraw his plea pursuant to his request, and the court declined to

rule on Tigue’s pro se oral request at the sentencing hearing as a motion had not

been filed. Tigue sought RCr 11.42 relief. The court appointed counsel, who filed

a supplemental memorandum, and held an evidentiary hearing, after which the

court denied relief. On appeal, this Court reversed the lower court’s decision on

this issue, and the Supreme Court affirmed this decision on discretionary review,

as we explain below.

             In its analysis, the Supreme Court recognized that “both sentencing

and guilty-plea proceedings are critical stages during which the right to counsel

attaches[,]” id. at 384, before concluding that “a motion to withdraw a guilty plea

made before entry of the final judgment of conviction and sentence is a ‘critical

stage’ of the criminal proceedings to which the right to counsel attaches.” Id.

             The Supreme Court went on to review whether Tigue’s trial counsel

had been ineffective in failing to file a motion to withdraw his plea. It explained:

                    Just as the decision whether to enter a guilty plea is
             personal to the defendant, so too is the decision whether
             to ask to withdraw such a plea. See United States v.
             Davis, 239 F.3d 283, 286 (2d Cir. 2001) (“It cannot be
             gainsaid that a defendant’s guilty plea is the most critical
             stage of the proceeding as it forecloses his very right to a
             trial. Consequently, in the face of an allegedly
             involuntary plea, a plea withdrawal hearing is vital to

                                         -11-
             ensuring the integrity of the process by which guilt may
             ultimately be determined.”). Implicit in the requirement
             that counsel defer to the defendant’s decision to enter the
             plea is “the requirement that counsel abide by a client’s
             determination, after a plea of guilty has been entered, to
             seek its withdrawal.” State v. Barlow, 419 N.J.Super.
             527, 17 A.3d 843, 848 (App. Div. 2011). The decision to
             seek to withdraw a guilty plea is not merely trial strategy,
             and cannot be made by counsel. If a defendant has
             entered a guilty plea and, before entry of final judgment,
             desires to seek to withdraw that plea, whether because it
             was allegedly entered in error, under duress, or other
             reason, he is entitled to the assistance of counsel in
             making such a request. See Davis, 239 F.3d at 286
             (“Given the occasionally complex standards governing
             plea withdrawals . . . , it would be unreasonable to expect
             a criminal defendant to navigate this area of law without
             the competent advice of counsel.” (citation omitted)).

Id. at 386. Applying the rule to the facts of that case, the Supreme Court held that

Tigue had been completely denied assistance of counsel, despite his counsel’s

presence at the sentencing hearing:

             Immediately after entering the guilty plea, Tigue sought
             his trial counsel’s assistance to withdraw the plea, but his
             attempts to contact counsel during the three weeks
             between the plea and sentencing hearing went
             unanswered. And the video of the sentencing hearing
             demonstrates that Lundy merely stood to the side during
             the plea withdrawal discussion and did not speak a word
             in Tigue’s favor or otherwise offer his counsel or
             assistance. To stand silent and refuse to act on a decision
             that is personal to the defendant is no different than not
             being present at all. It is a complete denial of counsel.

Id.




                                         -12-
             We hold that the foregoing law applies in situations like Tramber’s,

where he entered into a pre-judgment sentencing agreement with the

Commonwealth that included the waiver of his right to appeal his conviction.

             In its brief, the Commonwealth merely argues that Tramber had not

alleged any procedural or constitutional missteps and that he had not brought this

claim before the trial court. It also stated, incorrectly, that Tramber had not

requested an evidentiary hearing.

             In his RCr 11.42 motion, Tramber specifically requested the

appointment of counsel and an evidentiary hearing as to this ground for relief. RCr

11.42(5) only requires a hearing “[i]f the answer raises a material issue of fact that

cannot be determined on the face of the record[.]” And in Bowling v.

Commonwealth, 981 S.W.2d 545, 549 (Ky. 1998), the Supreme Court stated, “[i]f

the record refutes the claims of error, there is no need for an evidentiary hearing.

A hearing is also unnecessary where the allegations, even if true, would not be

sufficient to invalidate the conviction.” (Citations omitted.) Here, we hold that the

allegations raised in this ground, while self-serving, cannot be refuted by the

record and that the trial court should have appointed counsel and held an

evidentiary hearing to properly review this allegation. Therefore, we must vacate

that portion of the trial court’s order.




                                           -13-
             We note that if, after an evidentiary hearing, the court were to find

that the evidence established Tramber was denied counsel in relation to

withdrawing his sentencing agreement and that he was prejudiced as a result, such

as by the loss of his ability to directly appeal his conviction, Tramber would only

be entitled to a penalty phase. He would not be entitled to an entirely new trial.

             As to Tramber’s remaining arguments – that the trial court abused its

discretion in issuing a blanket order denying his motion for relief; that he was

denied his right to appeal his sentence when his counsel failed to file a notice of

appeal; that his counsel failed to object to the prosecutor’s comments on the

credibility of two witnesses; that he was denied a fundamentally fair trial when his

counsel failed to request a mistrial related to comments the court made to the jury;

that his trial counsel failed to properly impeach a witness; and that his counsel

failed to object when the prosecutor defined “reasonable doubt” – we find no merit

for purposes of RCr 11.42 relief and decline to address them further.

             For the foregoing reasons, the Jefferson Circuit Court’s order denying

Tramber’s motion for RCr 11.42 relief is vacated as set forth above, and this matter

is remanded for further proceedings related to whether trial counsel was ineffective

with regard to the sentencing agreement ground.

             KRAMER, JUDGE, CONCURS.

             DIXON, JUDGE, CONCURS IN RESULT ONLY.


                                         -14-
BRIEFS FOR APPELLANT:        BRIEF FOR APPELLEE:

Demarcus Tramber, pro se     Daniel Cameron
Eddyville, Kentucky          Attorney General of Kentucky

                             Leilani K. M. Martin
                             Assistant Attorney General
                             Frankfort, Kentucky




                           -15-